          Case 2:17-cv-01360-APG-VCF Document 67 Filed 07/22/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 WELLS FARGO BANK, N.A.,                                  Case No.: 2:17-cv-01360-APG-VCF

 4          Plaintiff                                   Order Setting Telephonic Status Hearing

 5 v.

 6 SATICOY BAY LLC SERIES 3948
   APPLECREST, et al.,
 7
        Defendants
 8

 9         Plaintiff Wells Fargo Bank, N.A. and defendant Absolute Collection Services, LLC

10 previously advised the court that they had settled this case. The status report on June 12, 2020

11 says Absolute has not communicated with the plaintiff’s counsel to finalize settlement. ECF No.

12 66. I will hold a status hearing to discuss with the parties what needs to be done to complete the

13 settlement. Counsel for Absolute Collection Services, LLC shall advise Kelly Mitchell, his

14 client’s representative who signed the settlement agreement, to attend the telephonic hearing.

15         I THEREFORE ORDER that this matter is set for a telephonic hearing on Tuesday, July

16 28, 2020 at 10:30 a.m. Counsel and Ms. Mitchell shall appear telephonically by calling the

17 Court conference line at 877-336-1831 at least five minutes prior to the hearing. The conference

18 code is 6948860. To ensure a clear recording of the hearing, the call must be made using a land

19 line phone. Cell phone calls, as well as the use of a speaker phone, are prohibited. Please note

20 due to several telephonic hearings being held, the parties are asked to remain silent until their

21 case is called.

22         DATED this 22nd day of July, 2020.

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
